Title: To James Madison from Thomas Jefferson, 31 March 1793
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.Philada. Mar. 31. 1793.
Nothing remarkeable this week. What was mentioned in my last respecting Bache’s paper was on misinformation, there having been no proposition there. Yours of the 24th. from Alexandria is received. I inclose you the rough draught of a letter I wrote on a particular subject on which the person to whom it is addressed desired me to make a statement according to my view of it. He told me his object was perhaps to shew it to some friends whom he wished to satisfy as to the original destination of the 3. mill. of florins, and that he meant to revive this subject. I presume however he will not find my letter to answer his purpose. The President set out on the 24th. I have got off about one half my superfluous furniture already and shall get off the other half within two or three days to be shipped to Virginia: & shall in the course of the week get on the banks of the Schuylkill. Ham. has given up his house in Market Street & taken a large one in Arch. Street near 6th.
